          Case 1:20-cv-08721-ER Document 34 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GABINO GENAO,

                             Plaintiff,

             v.                                                        ORDER

CITY OF NEW YORK; CAPTAIN SMITH;                                 20 Civ. 8721 (ER)
CAPTAIN ANDERSON; WARDEN WALKER;
ADJUDICATION CAPTAIN; OSIU CHIEF
JOHN DOE; CORRECTION OFFICER
SMART; ESH DEPUTY OF SECURITY
RENÉ,

                             Defendants.



RAMOS, D.J.

        On December 15, 2020, Gabino Genao brought this action, pro se, pursuant to 42 U.S.C.

§ 1983, alleging that the City of New York (the “City”) and several correction officers violated

his constitutional rights with their handling of a disciplinary infraction while he was incarcerated

on Rikers Island. Doc. 1. On March 24, 2021, Plaintiff requested that Defendants provide him

with his complete medical records and with records regarding his placement in punitive

segregation and in enhanced supervision hearing. Doc. 25. Plaintiff contended that the records

he had received were incomplete, in violation of the New York Freedom of Information Law

(“FOIL”). Doc. 25. Appeals of FOIL request denials must be made in writing to the Records

Appeal Officer. Any challenge to a final denial of a FOIL request must be raised by Article 78

petition in New York State Supreme Court. N.Y. Pub. Off. § 89(5)(d)(i); C.P.L.R. § 7801 et seq.;

Papay v. Haselhuhn, No. 07 Civ. 3858 (LAP), 2010 WL 4140430, at *8 (S.D.N.Y. Oct. 21, 2020)

(“Plaintiff's next step, after following the appeal procedures outlined in FOIL itself, would be to

seek review pursuant to Article 78.”).

       Plaintiff’s requests for Defendants to provide him with his medical records and pre-
           Case 1:20-cv-08721-ER Document 34 Filed 04/16/21 Page 2 of 2




hearing detention records are denied at this time. Plaintiff is advised to direct discovery requests

to Defendants in accordance with Rules 26(b)(1) and 34 of the Federal Rules of Civil Procedure.

        The Clerk is respectfully directed to terminate the motion, Doc. 25, and to mail a copy of

this Order to Plaintiff:

        Gabino Genao, NYSID No. 04570951M, B&C No. 1131700734, North Infirmary

Command, 15-00 Hazen Street, E. Elmhurst, New York 11370.



        It is SO ORDERED.

Dated: April 16, 2021
       New York, New York                                  _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                 2
